                                              Case 5:19-cv-06214-EJD Document 28 Filed 06/17/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         SCOTT JOHNSON,
                                   8                                                         Case No. 19-cv-06214-EJD
                                                         Plaintiff,
                                   9                                                         ORDER CONVERTING MOTION TO
                                                   v.                                        DISMISS FOR MOOTNESS INTO
                                  10                                                         MOTION FOR SUMMARY
                                         MONTPELIER ONE LLC,                                 JUDGMENT AND ALLOWING SUR-
                                  11                                                         REPLY
                                                         Defendant.
                                  12                                                         Re: Dkt. No. 21
Northern District of California
 United States District Court




                                  13            Plaintiff Scott Johnson sues Defendant Montpelier One LLC, the owner of the real
                                  14   property at 2380 Montpelier Drive, San Jose, California, alleging various barriers to accessibility
                                  15   under the Americans with Disabilities Act (“ADA”) and California state law. Presently before the
                                  16   Court is Defendant’s motion to dismiss the case pursuant to Federal Rule of Civil Procedure
                                  17   12(b)(1). Defendant argues that the ADA claims are moot, that Johnson lacks Article III standing
                                  18   to seek injunctive relief, and that the Court should decline to exercise supplemental jurisdiction
                                  19   over the state law claims. Having reviewed the parties’ submissions and the applicable law, the
                                  20   Court finds that Defendant’s motion to dismiss on mootness grounds must be converted to a
                                  21   motion for summary judgment. Because Defendant attached additional evidence to its Reply
                                  22   brief, the Court will grant Plaintiff an opportunity to file a Sur-Reply.
                                  23     I.     BACKGROUND
                                  24            The following allegations derive from the Complaint, Dkt. No. 1 (“Compl.”), which
                                  25   generally must be construed as true on a motion to dismiss. See Maya v. Centex Corp., 658 F.3d
                                  26   1060, 1068 (9th Cir. 2011).
                                  27
                                       Case No.: 19-cv-06214-EJD
                                  28   ORDER CONVERTING MOTION TO DISMISS FOR MOOTNESS INTO MOTION FOR
                                       SUMMARY JUDGMENT AND ALLOWING SUR-REPLY
                                                                        1
                                              Case 5:19-cv-06214-EJD Document 28 Filed 06/17/20 Page 2 of 6




                                   1            Plaintiff is a quadriplegic. Compl. ¶ 1. As a consequence, he cannot walk, he uses a

                                   2   wheelchair for mobility, and he drives a “specially equipped van.” Id. Plaintiff also has

                                   3   “significant manual dexterity impairments.” Id.

                                   4            Defendant Montpelier One LLC owned the real property located at or about 2380

                                   5   Montpelier Drive in San Jose, California in January and April 2019. Compl. ¶¶ 2-3. Plaintiff

                                   6   attempted to visit a chiropractor’s office located at 2380 Montpelier Drive (“the Chiropractor”) on

                                   7   two occasions, once in January 2019 and once in April 2019. Id. ¶ 9. During those two visits,

                                   8   Plaintiff personally encountered various barriers to accessibility. Id. ¶ 17. Specifically, Plaintiff

                                   9   alleges that Defendant (1) “fail[s] to provide accessible parking,” (2) “fail[s] to provide accessible

                                  10   door hardware at the Chiropractor,” (3) “fail[s] to provide accessible paths of travel leading into

                                  11   the Chiropractor.” Id. ¶ 12-16.

                                  12            On September 30, 2019, Plaintiff filed the instant action. Dkt. No. 1. The operative
Northern District of California
 United States District Court




                                  13   Complaint contains two counts: (1) violation of the Americans with Disabilities Act, 42 U.S.C.

                                  14   § 12182(a), see Compl. ¶¶ 24-34; (2) violation of the Unruh Civil Rights Act (“Unruh Act”), Cal.

                                  15   Civ. Code §§ 51-53, see Compl. ¶¶ 35-39. Defendant Montpelier One LLC answered the

                                  16   Complaint on November 8, 2019. Dkt. No. 10.

                                  17    II.     DISCUSSION
                                  18            That brings us to the present motion. Defendant attests that, following receipt of the

                                  19   Complaint, it voluntarily remedied the three barriers identified therein with the help of a Certified

                                  20   Access Specialist (“CASp”), Steve Moncur. See Mot. at 3; Dkt. No. 21-3 (“Nguyen Decl.”).

                                  21   Defendant says that the parties then conducted a joint site inspection (as required by General

                                  22   Order 56) on February 4, 2020. Dkt. No. 27 (“Reply”) at 4. Defendant specifically avers that

                                  23   “Plaintiff’s counsel was accompanied by its expert Tim Wegman and Defendant was accompanied

                                  24   by its expert Steve Moncur, CASp.” Id. According to Defendant, the joint site inspection

                                  25   confirmed that Defendant had voluntarily remedied the three barriers identified in the Complaint.

                                  26   Mot. at 3, 6.

                                  27
                                       Case No.: 19-cv-06214-EJD
                                  28   ORDER CONVERTING MOTION TO DISMISS FOR MOOTNESS INTO MOTION FOR
                                       SUMMARY JUDGMENT AND ALLOWING SUR-REPLY
                                                                        2
                                           Case 5:19-cv-06214-EJD Document 28 Filed 06/17/20 Page 3 of 6




                                   1            Accordingly, on March 25, 2020, Defendant moved to dismiss the Complaint pursuant to

                                   2   Federal Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction. Dkt. No. 21.

                                   3   Defendant argues that the ADA claim (Count 1) must be dismissed as moot or, in the alternative,

                                   4   because Plaintiff has insufficiently pleaded his standing to seek injunctive relief. See Dkt. No. 21-

                                   5   1 (“Mot.”) at 6-7. In the event this Court dismisses Count 1, Defendant asks this Court to decline

                                   6   supplemental jurisdiction over the Unruh Act claim (Count 2), which is a California state law

                                   7   claim.

                                   8            Because a private plaintiff can sue only for injunctive relief under the ADA, a defendant’s

                                   9   voluntary removal of alleged barriers prior to trial can have the effect of mooting a plaintiff’s

                                  10   ADA claim. Oliver v. Ralphs Grocery Co., 654 F.3d 903, 905 (9th Cir. 2011); see, e.g., Johnson

                                  11   v. Gallup & Whalen Santa Maria, No. 17-CV-01191-SI, 2018 WL 2183254, at *4 (N.D. Cal. May

                                  12   11, 2018) (“There can be no effective relief here, where defendants have already removed the
Northern District of California
 United States District Court




                                  13   architectural barriers that plaintiff identified in the complaint.”). That is because a plaintiff only

                                  14   has Article III standing for injunctive relief if he can “demonstrate a sufficient likelihood that he

                                  15   will again be wronged in a similar way. That is, he must establish a real and immediate threat of

                                  16   repeated injury.” Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d 1075, 1081 (9th Cir. 2004). The

                                  17   threat of future injury dissipates if the barriers to accessibility have been remediated—particularly

                                  18   where remediation required structural changes that are not reasonably likely to be undone. See

                                  19   Johnson v. Holden, No. 5:18-CV-01624-EJD, 2020 WL 1288404, at *4 (N.D. Cal. Mar. 18, 2020);

                                  20   Ramirez v. Golden Creme Donuts, No. C 12-05656 LB, 2013 WL 6056660, at *2 (N.D. Cal. Nov.

                                  21   15, 2013); see generally Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S.

                                  22   167, 190 (2000) (“[A] defendant claiming that its voluntary compliance moots a case bears the

                                  23   formidable burden of showing that it is absolutely clear the allegedly wrongful behavior could not

                                  24   reasonably be expected to recur.”).

                                  25            In this case, Defendant argues that its voluntary remediation of the three barriers at issue—

                                  26   all structural—has mooted Plaintiff’s ADA claim. The Court agrees that if Defendant could

                                  27
                                       Case No.: 19-cv-06214-EJD
                                  28   ORDER CONVERTING MOTION TO DISMISS FOR MOOTNESS INTO MOTION FOR
                                       SUMMARY JUDGMENT AND ALLOWING SUR-REPLY
                                                                        3
                                           Case 5:19-cv-06214-EJD Document 28 Filed 06/17/20 Page 4 of 6




                                   1   establish the fact of its remediation, Plaintiff’s ADA claim would be moot. The Court is satisfied

                                   2   that Defendant’s alleged changes would not be mere “temporary fixes.” Sanchez v. Wendys No.

                                   3   7421, No. 819CV00111JLSDFM, 2019 WL 6603177, at *2 (C.D. Cal. Sept. 3, 2019). If the

                                   4   parking, the door hardware, and the paths of travel leading into the Chiropractor have indeed been

                                   5   made ADA-compliant, the complained-of accessibility barriers would be highly unlikely to recur.

                                   6          As Plaintiff points out, however, Defendant relies upon extrinsic evidence from Steve

                                   7   Moncur, CASp, in order to establish that the barriers no longer exist. See Dkt. No. 26 (“Opp.”) at

                                   8   1-3. That is, Defendant brings a factual attack on this Court’s jurisdiction to hear Plaintiff’s ADA

                                   9   claims. See Iron Arrow Honor Soc’y v. Heckler, 464 U.S. 67, 70 (1983) (“Federal courts lack

                                  10   jurisdiction to decide moot cases because their constitutional authority extends only to actual cases

                                  11   or controversies.”); Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004)

                                  12   (distinguishing between factual and facial attacks on jurisdiction).
Northern District of California
 United States District Court




                                  13          As a general matter, “[i]n resolving a factual attack on jurisdiction, the district court may

                                  14   review evidence beyond the complaint without converting the motion to dismiss into a motion for

                                  15   summary judgment.” Safe Air for Everyone, 373 F.3d at 1039. “However, when the jurisdictional

                                  16   issue and the merits are ‘intertwined,’ or when the jurisdictional question is dependent on the

                                  17   resolution of factual issues going to the merits, the district court must apply the summary

                                  18   judgment standard in deciding the motion to dismiss.” Miller v. Lifestyle Creations, Inc., 993 F.2d

                                  19   883 (9th Cir. 1993) (quoting Augustine v. United States, 704 F.2d 1074, 1077 (9th Cir. 1983)).

                                  20   “The question of jurisdiction and the merits of an action are intertwined where a statute provides

                                  21   the basis for both the subject matter jurisdiction of the federal court and the plaintiff’s substantive

                                  22   claim for relief.” Safe Air for Everyone, 373 F.3d at 1039. In this case, the question of whether

                                  23   there are violations of the ADA at the Chiropractor is determinative of both subject matter

                                  24   jurisdiction and the substantive claim for relief. The Court will therefore treat the motion to

                                  25   dismiss for mootness as a motion for summary judgment.1 Accord Johnson v. Barrita, No. C 18-

                                  26
                                       1
                                  27    This Court has done so in several prior cases. See, e.g., Johnson v. Mantena LLC, No. 5:19-CV-
                                       Case No.: 19-cv-06214-EJD
                                  28   ORDER CONVERTING MOTION TO DISMISS FOR MOOTNESS INTO MOTION FOR
                                       SUMMARY JUDGMENT AND ALLOWING SUR-REPLY
                                                                                        4
                                           Case 5:19-cv-06214-EJD Document 28 Filed 06/17/20 Page 5 of 6




                                   1   06205 WHA, 2019 WL 931769, at *2 (N.D. Cal. Feb. 26, 2019).

                                   2           Applying the summary judgment standard, Defendant must demonstrate that no genuine

                                   3   dispute of material fact exists that the relevant accessibility barriers do not currently exist. See

                                   4   Miller, 993 F.2d at 883. In support of its contention to that effect, Defendant attached a

                                   5   declaration by Steve Moncur to its Motion. See Dkt. No. 21-2 (“First Moncur Decl.”). Plaintiff

                                   6   responds that this declaration is insufficient to establish that the barriers have been remediated.

                                   7   Opp. at 4-5.

                                   8           As this Court recently explained, a conclusory declaration “stat[ing] that all ADA

                                   9   violations have remedied, but . . . provid[ing] no exhibits or other evidence to support these

                                  10   statements” is insufficient to support summary judgment on mootness grounds. Johnson v.

                                  11   Mantena LLC, No. 5:19-CV-06468-EJD, 2020 WL 1531355, at *2 (N.D. Cal. Mar. 31, 2020); see

                                  12   also Kalani v. Starbucks Corp., 81 F. Supp. 3d 876, 882–83 (N.D. Cal. 2015), aff’d sub nom.
Northern District of California
 United States District Court




                                  13   Kalani v. Starbucks Coffee Co., 698 F. App’x 883 (9th Cir. 2017) (“Conclusory opinions that the

                                  14   ‘facility is free of non-compliant issues,’ or that particular features, e.g., the accessible parking or

                                  15   point of sale, ‘comply with all applicable access requirements,’” are “an insufficient basis on

                                  16   which to grant summary judgment.”). The declaration must “provide factual support” in order to

                                  17   support a finding that the property has come into compliance with the applicable ADA standards.

                                  18   Kalani, 81 F. Supp. 3d at 882 (offering the following example of a properly supported opinion:

                                  19   “the pick-up counter . . . as modified now provides a length of 36 inches and a height of 34 inches,

                                  20   as such it complies with access regulations.”). Such factual support is required whether or not the

                                  21   declarant is a CASp-certified expert.

                                  22           The Court agrees with Plaintiff that, pursuant to the principles just recited, Mr. Moncur’s

                                  23   initial declaration is too conclusory to support a finding that Defendant is now in compliance with

                                  24   the ADA. See First Moncur Decl. ¶¶ 4-5. However, after Plaintiff raised this objection in his

                                  25

                                  26
                                       06468-EJD, 2020 WL 1531355, at *3 (N.D. Cal. Mar. 31, 2020); Johnson v. 1082 El Camino
                                  27   Real, L.P, No. 5:17-CV-01391-EJD, 2018 WL 1091267, at *2 (N.D. Cal. Feb. 28, 2018).
                                       Case No.: 19-cv-06214-EJD
                                  28   ORDER CONVERTING MOTION TO DISMISS FOR MOOTNESS INTO MOTION FOR
                                       SUMMARY JUDGMENT AND ALLOWING SUR-REPLY
                                                                                    5
                                           Case 5:19-cv-06214-EJD Document 28 Filed 06/17/20 Page 6 of 6




                                   1   Opposition, Defendant attached a detailed supplemental declaration from Mr. Moncur to its Reply.

                                   2   See Dkt. No. 27-1 (“Supp. Moncur Decl.”). In this declaration, Mr. Moncur describes the

                                   3   particular features of each barrier that he examined, the measurements he took and how he took

                                   4   them, and the applicable ADA and California state law standards he applied. See id. Mr. Moncur

                                   5   also attached to his declaration photographs of each of the three relevant areas. Dkt. Nos. 27-2,

                                   6   27-3, 27-4. With this additional factual detail and support, the Court believes that Mr. Moncur’s

                                   7   supplemental declaration would be sufficient to meet Defendant’s summary judgment burden.

                                   8          But of course, the supplemental declaration was not included with Defendant’s opening

                                   9   brief, as it should have been. “[W]here new evidence is presented in a reply to a motion for

                                  10   summary judgment, the district court should not consider the new evidence without giving the

                                  11   non-movant an opportunity to respond.” Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir. 1996).

                                  12   Accordingly, Plaintiff shall have the opportunity to respond to the evidence Defendant submitted
Northern District of California
 United States District Court




                                  13   with its Reply by filing a sur-reply.

                                  14          In that sur-reply, Plaintiff may also request deferral of the Court’s consideration pursuant

                                  15   to Federal Rule of Civil Procedure 56(d). See Opp. at 3 n.1. If Plaintiff chooses to do so, it should

                                  16   address why it has a need to “conduct an expert-led site inspection,” id., if (as Defendant has

                                  17   asserted) the parties have already conducted a joint site inspection with their respective experts.

                                  18          Any sur-reply must be filed by June 24, 2020 and may be no longer than 15 pages. To

                                  19   accommodate this additional briefing, the motion hearing currently scheduled for June 25, 2020 is

                                  20   hereby CONTINUED to July 2, 2020.

                                  21

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: June 17, 2020

                                  25                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  26                                                    United States District Judge
                                  27
                                       Case No.: 19-cv-06214-EJD
                                  28   ORDER CONVERTING MOTION TO DISMISS FOR MOOTNESS INTO MOTION FOR
                                       SUMMARY JUDGMENT AND ALLOWING SUR-REPLY
                                                                        6
